SMALKIN, District Judge,
concurring and dissenting.
I have no quarrel with the majority’s acceptance of the State’s new redistricting plan, submitted in response to the majority’s holding that the original plan violated the Voting Rights Act. For this reason, I concur in that portion of the Court’s opinion. Because I continue to be of the view that the defendants, rather than the plaintiffs, are entitled to judgment on the merits as to the Voting Rights Act claim, I respectfully dissent from the judgment of the Court pertaining to the Voting Rights Act claim in this litigation.